United States Securities And Exchange Commission Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21757 American Independence Funds Trust (Exact name of registrant as specified in charter) 230 Park Avenue, Suite 534 New York, NY10169 (Address of principal executive offices)(Zip code) Eric Rubin, President, 230 Park Avenue, Suite 534 New York, NY10169 (Name and address of agent for service) with a copy to: Jon Rand, Esq. Dechert LLP 1095 Avenue of the Americas New York, NY 10036-6797 Registrant's telephone number, including area code: (212) 488-1331 Date of fiscal year end: 10/31/2013 Date of reporting period: 10/31/2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17CRF 270.30e-1). The American Independence Funds Annual Report – October 31, 2013 President’s Letter to Shareholders 1 Management Fund Commentaries and Fund Performance 4 Stock Fund Schedule of Portfolio Investments 26 Risk-Managed Allocation Fund Schedule of Portfolio Investments 28 International Alpha Strategies Fund Schedule of Portfolio Investments 29 Kansas Tax-Exempt Bond Fund Schedule of Portfolio Investments 33 Strategic Income Fund Schedule of Portfolio Investments 41 Core Plus Fund Schedule of Portfolio Investments 44 U.S. Inflation-Indexed Fund Schedule of Portfolio Investments 48 Fusion Fund Schedule of Portfolio Investments 50 Statements of Assets and Liabilities 54 Statements of Operations 56 Statements of Changes in Net Assets 58 Financial Highlights 64 Notes to Financial Statements 74 Report of Independent Registered Public Accounting Firm 86 Additional Fund Information Portfolio Summaries 87 Table of Shareholder Expenses 89 Other Tax Information 91 Approval of Advisory and Sub-Advisory Agreements 92 Trustees and Officers 93 A description of the policies and procedures that the Funds use to determine how to vote proxies relating to the portfolio securities is available without charge, upon request, by calling 1-866-410-2006 or on the Securities and Exchange Commission’s website at http://www.sec.gov. Information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available (i) without charge, upon request, by calling 1-866-410-2006 and (ii) on the Securities and Exchange Commission’s website at http://www.sec.gov. Schedules of Portfolio Investments as of January 31 and July 31 are available without charge, on the Securities and Exchange Commission’s website at http://www.sec.gov. American Independence Funds President’s Letter to Shareholders Dear Fellow Shareholder: I am pleased to present you with the Annual Report for the American Independence Funds (the “Funds” or for each fund separately, a “Fund”) for the year ending October 31, 2013. The Funds’ 2013 fiscal year can be described as a year of contrasts – equity markets reached record highs, while rising interest rates caused many fixed income funds to incur their first decline in many years. As we enter the Funds’ new fiscal year, and calendar year 2014, we believe that managing your portfolio’s risk will be an even more important strategy to protect your investments. The Year in review Over the past several years, international events have at times weighed heavily on U.S. markets. This past year, there was continued strife around the globe: we saw yet another change in the regime in Egypt, which was at times violent; the civil war in Syria has continued with the deadly use of nerve gas by the regime against its own people; North Korea threatened to launch missiles against both South Korea and the United States; and Vladimir Putin is again flexing Russia’s muscle in both the Middle East and former Soviet Republics. However, unlike 2011 and 2012, chaotic geopolitical events have not continuously rattled world markets, and Europe has begun to show signs of sustained recovery. And perhaps more significantly, Japan may have seen the “beginning of the end” of 3 decades of deflation. Perhaps we will look back on 2013 as the year a corner was turned. Domestically, in 2013, all eyes were on the Federal Reserve Board (the “Fed”) and its policy known as “quantitative easing”. Quantitative easing (by no means an uncontroversial strategy from a political standpoint,) has been a significant factor in financial market liquidity, particularly in treasury and mortgage markets, while more traditional tools have maintained extremely low short term interest rates. In the spring of 2013, the Fed began to signal markets that quantitative easing would itself be eased (or, “tapered”). Fixed income markets reacted with great tension, and what came to be known as the Taper Tantrum resulted. Interest rates did move upwards which caused prices on bonds to come down. On November 1, 2012 the yield on the 10-year Treasury bond was approximately 1.72%. On January 1, 2013, it was relatively unchanged at 1.75%. But, by the end of the fiscal year, the 10-year yield had risen to 2.55%, and as of December 20, 2013, the yield was 2.90%. Perhaps the psychologically significant 3.00% yield is upon us. Nonetheless, the Fed continues to maintain an accommodative short-term interest rate policy. As we write this, the Fed has announced that it was “tapering” its purchases of fixed income securities to $75 billion a month, down from $85 billion. Investors and pundits have continued to debate the potential impact of this reduction. One reason for optimism: it may be an indication that monetary policymakers have solid data which suggests that the U.S. economy is on more solid footing as we head into 2014. As we note above, the Fed has stated that short-term interest rate increases are not imminent, and interest rates continue to be the Fed’s primary tool. What tapering does suggest is that the road back from massive central bank intervention is going to be a long one, with many bumps and curves. Investors should always seek to be diversified and even if bonds are ending a sustained 30-year bull run, they continue to offer important diversification benefits with the potential to offset equity risk. Fund Highlights The fiscal year ended in October of 2013, as well as calendar 2013, was a very strong one for equity markets. For the period November 1, 2012 to October 31, 2013, the S&P 500 was up 27.18% and the Russell 1000 Value was up 28.29%. The American Independence Stock Fund, managed by Rick Baird, continued to provide competitive returns. For the fiscal year, the Stock Fund outperformed the S&P 500 (an unmanaged index of U.S. equities) by 17 basis points and returned 27.35%. The volatility of previous years significantly abated in 2013 and it may be unrealistic to believe that equity returns will continue to move in a smooth upward direction. Humans in general, and investors in particular, tend to experience more financial and psychological pain from negative returns. Perhaps the equity catastrophe of 2008 has receded from memory, but negative returns and volatility have not become obsolete. Historically, the Stock Fund has performed well relative to the market in years when equity returns are negative. Since the Fund’s inception in 1997, the Fund’s down market capture is 92.3%, vs. a down market capture of 98.4% for the S&P 500 and 100% for the Russell 1000 Value.* Down market capture measures the sensitivity a fund has to the benchmark when the benchmark returns are negative. Investors seeking exposure to large capitalization equity securities, but who are concerned about volatility and the potential of negative equity markets, should consider the Stock Fund. * Down market capture numbers calculated using Zephyr StyleADVISOR. The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values. The index is not available for purchase. The S&P 500 Index has been widely regarded as the best single gauge of the large cap U.S. equities market since the index was first published in 1957. The index is not available for purchase. 1 American Independence Funds In keeping with the theme of managing risk, American Independence launched the Risk-Managed Allocation Fund, sub-advised by J.A. Forlines, LLC (“JA Forlines”). The Risk-Managed Allocation Fund is an alternative to traditional portfolios, utilizing a fundamentally driven, global macro investment strategy, and seeks long-term capital appreciation with lower than average risk. The term “global macro” we define as a strategy that utilizes fundamental macroeconomic data to make buy and sell decisions. The flexible nature of the Fund provides opportunities across multiple markets and asset classes simultaneously. JA Forlines implements this strategy through the use of liquid, low-cost exchange-traded funds (“ETFs”), and may hold cash up to 100% of the portfolio in order to tactically manage risk. JA Forlines, sub-advisor of the Fund, is led by Chairman and Chief Investment Officer John A. Forlines III. Mr. Forlines brings over 25 years of experience as an analyst, investment banker, and portfolio manager. Global Macro strategies are typically less volatile historically than U.S. stocks, and are less correlated. The Fund may be of particular interest to investors concerned about both fixed income and equity market risks, i.e., rising interest rates and potentially violent equity markets. American Independence continually seeks to identify the finest professionals to manage the portfolios of the Funds. On November 15th, Robert Shea assumed management of the Fusion Fund. Mr. Shea joined American Independence in 2013 as an investment manager for the firm’s long/short strategy. Prior to joining American Independence, Mr. Shea had been a portfolio manager at several firms, including JA Forlines Global, Asia Source Capital (an investment fund based in the U.S. and Singapore with an investment thesis focused on Greater China) and as a partner at Goldman Sachs, where he ran Cash Equity Trading and Sector Based Proprietary Trading and served on the firm’s Equity Division Risk and Global Trading Committee. As of November 15th, the Strategic Income Fund was renamed the Boyd Watterson Short-Term Enhanced Bond Fund and Boyd Watterson Asset Management, LLC assumed the role of the sub-advisor to the Fund’s portfolio in accordance with an interim sub-advisory agreement. The Fund’s Board approved a change in the Fund’s Investment Objective, which is “to provide investors with as high a level of current income as is consistent with the liquidity and safety of principal by investing primarily in investment grade bonds with maturities of 1-3 years”. The new objective will be substantially the same except for investing in investment grade bonds with durations of 1-3 years. Since the Fund’s investment objective is a fundamental policy, it will require the approval of the Fund’s shareholders. Shareholders of record will receive a proxy statement in January 2014, containing additional details regarding the New Sub-Advisory Agreement, the change in Investment Objective and details regarding the special meeting of shareholders. In closing, our Funds have performed well compared to their peers and benchmarks while seeking to minimize risk. The following pages offer insight into each Fund’s performance, with the Portfolio Managers commenting on the specific factors that impacted their respective Fund during the reporting period and an outlook for next year. We thank you for your continued support, and American Independence will continue to seek to provide additional services, improve existing ones, and build upon the existing strong foundation. Please do not hesitate to contact us with any questions at 866-410-2006. I hope to see the markets improve in 2014. We want to take this opportunity to wish you a happy holiday season and wish you a healthy and prosperous New Year. Sincerely, Eric M. Rubin The views and opinions in this report were current at the time it was written and reflect those of the President. The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. 2 American Independence Funds Important Disclosures Investing in the Funds involves risk. Equity securities are more volatile and carry more risk than other forms of investments. The Funds may invest in small and mid-cap securities that are more volatile than large cap stocks; foreign investments may contain more risk due to inherent risk associated with changing political climate, foreign market instability and foreign currency fluctuations. Risks of international investing are magnified in emerging or developing markets. For more complete information on the American Independence Funds, you can obtain a prospectus containing complete information for the funds by calling 866-410-2006, or by visiting www.aifunds.com. Please read the prospectus carefully before investing. You should consider the fund’s investment objectives, risks, charges, and expenses carefully before you invest or send money. Information about these and other important subjects is in the Funds’ prospectus. Past performance does not guarantee future results. Investment return and principal value will fluctuate with changing market conditions so that when redeemed, shares may be worth more or less than their original costs. American Independence Financial Services, LLC is a limited liability company. Shares of the American Independence Funds are distributed by Matrix Capital Group, Inc., which is not affiliated with American Independence Financial Services, LLC. Not FDIC Insured - May Lose Value - No Bank Guarantee 3 American Independence Funds Stock Fund Commentary Rick Baird – Portfolio Manager For the fiscal year ending October 31, 2013, the American Independence Stock Fund (Institutional Class shares, the “Fund”) returned 27.35%. Over the same period the Fund’s benchmark, the Russell 1000 Value Index, rose 28.29% and the S&P 500 Index, another index we use to evaluate the Fund’s results, returned 27.18%. The Fund’s return was achieved while maintaining a below average risk as measured by an Upside Capture ratio of 93.3% and a Downside Capture ratio of 79.2%, relative to the Russell 1000 Value Index, and an Upside Capture ratio of 96.0% and Downside Capture ratio of 74.4% relative to the S&P 500 Index. Comparatively, the average fund in the Morningstar Large Blend Category had Upside/Downside capture of 91.4% and 94,81%, and 99.66% and 100.4% when compared to the Russell 1000 Value Index and S&P 500 Index, respectively (source: Morningstar, Zephyr StyleAdvisor). Performance is best measured over a period of years. As such, we would like to remind investors that the Fund has returned strong performance over the long term as $10,000 invested in the Fund ten years ago would have grown to $27,175 today versus $21,209 in the Russell 1000 Value Index. As fund managers, we espouse a value investment philosophy. The Fund represents our adherence to this value principle. The Fund’s average Price to Earnings Ratio is 78% of the benchmark, Price to Book is 65% of benchmark, Price to Sales is 54% of benchmark and Price to Cash Flow is 58% of benchmark. These low ratios provide the portfolio with revaluation upside and generally reduce downside risk. In addition, we like the moderate growth potential for the portfolio, as best represented by our top ten holdings: General Motors, Aflac, Chevron, General Electric, IBM, Citigroup, Valero Energy, Carnival Cruise, Trinity Industries and Occidental Petroleum. As managers of the Fund, we adhere to disciplined purchase and sale criteria of securities. This occasionally results in Fund cash levels that are above that needed for basic liquidity. Sales proceeds are reinvested when securities can be purchased at attractive prices. Cash equivalent levels in the portfolio ranged from zero to close to 20% in 2013, ending the year at 10.6%. We will continue to use cash levels to balance returns and contribute to a low Downside Capture ratio where appropriate. In the coming year, leaning into trends may make sense – we will continue to raise cash reserves during short-term periods of overvalued, overbought markets. Financial, Industrial and Health Care stocks were major contributors to positive performance. Among contributors in the financial sector were American International Group, Aflac, Goldman Sachs, Citigroup, JPMorgan, Capital One, Met Life and ING US. Major positive contributors in health care included Cardinal Health, Valeant Pharmaceutical, Wellpoint, Humana and CR Bard. In the Industrials sector, notable performers included Trinity Industries, Navistar International, General Dynamics, General Electric, Western Union and Chicago Bridge & Iron. Other stocks with significant contribution to positive performance included Halliburton, Schlumberger, Valero in the energy sector; Dell Computer, Cognizant Technology Solutions and Corning Inc. in the technology sector; and Goodyear Tire, Ross Stores, Starbucks and Apollo Group in the consumer sector. Stocks that contributed negatively to returns included Apple Computer, Newmont Mining, Market Vectors Junior Gold Mining, Arch Coal and DR Horton. Apple declined due to slowing earnings momentum and to a price level unanticipated by us based purely on value analysis. The gold mining stock selections were contrarian investments that struggled in the face of continuing low inflation and ongoing investor movement out of the sector. With DR Horton, we have not seen housing recover to the extent we forecasted. Valuation for the equity market as a whole looks somewhat stretched to us due to relatively high multiples of earnings, sales and revenues. Additionally, profit margins appear higher than can be reasonably sustained over the next decade. Substantial market returns since early 2009, and since the 2012 elections, have been a result of market undervaluation at the beginning of the periods and faith in the power of the Federal Reserve’s program of Quantitative Easing layered on top of modest improvements in the economy. Sustained improvements in the equity markets from this point forward will require meaningful progress on the economic front, while not allowing for much slippage in profit margins. It is increasingly apparent that strict valuation and fundamental analysis of individual stocks will be critical over the next several years. We believe this plays into our fundamental and quantitative strengths to produce returns that maintain positive reward versus risk. To accomplish this we will continue to focus on reasonable valuation, positive trends in revenues, earnings, earnings surprise, management and cash flow, including stock buyback discipline. We also continue to look for opportunities in misunderstood companies where change can be asserted by management and 4 American Independence Funds signaled to the market through such avenues as management or strategic change, spinoff and share restructuring, merger and acquisition, and legislative or regulatory change. Profitable investments in these categories in 2013 included Cooper Tire, General Electric, Valeant Pharmaceutical, American International Group, ING US, Wellpoint, Dell Computer, Western Union, Occidental Petroleum and Apollo Group, among others. No derivatives were used in the Fund during the 2013 fiscal year. Thank you for your continued investment in American Independence Stock Fund. Definitions: Up Market Capture measures the sensitivity a fund has to the benchmark when the benchmark returns are positive. Down Market Capture measures the sensitivity a fund has to the benchmark when the benchmark returns are negative. Price to Earnings Ratio is a ratio of a company’s share price to its earnings per share. Price to Book Ratio compares the market value of a portfolio’s stocks to the stocks’ book value. Price to Sales Ratio is a ratio for valuing a stock relative to its own past performance, other companies or the market itself. Price to Cash Flow Ratio is a measure of the market’s expectations of a firm’s future financial health. The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 5 American Independence Funds Stock Fund - Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on October 31, 2003. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Total Returns as of October 31, 2013 Annualized 1 Year 5 Year 10 Year Stock Fund Institutional Class Shares 27.35% 14.12% 10.51% Class A Shares (1) 19.64% 12.39% 9.41% Class C Shares (2) 25.04% 12.97% 9.84% Russell 1000 Value Index 28.29% 14.06% 7.81% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 1-866-410-2006, or go to www.americanindependence.com. Reflects maximum sales charge of 5.75%. Reflects Contingent Deferred Sales Charge (“CDSC”) of 1.00% assessed on shares redeemed within one year of purchase. Pursuant to an agreement and plan of reorganization, the Fund acquired the assets and liabilities of the Stock Fund (the predecessor fund) on March 2, 2006. In the reorganization, the predecessor fund exchanged all of its assets for shares of the Fund. The predecessor fund offered a class of shares similar to the Fund’s Institutional Class shares, shares known as Service Class shares. As a result of the reorganization, the Fund will carry forward the performance history of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Institutional Class shares of the Fund includes the performance of the predecessor fund’s Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges (but not differences in expenses). If the performance had been adjusted to reflect all differences in expenses, the performance of the Fund would be higher. The performance of the Class A shares of the Fund, prior to commencement of operations on March 20, 2006, includes the performance of the predecessor fund’s Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges and expenses. The performance of the Class C shares of the fund, prior to commencement of operations on September 24, 2007, includes the performance of the Fund’s Class A shares from March 20, 2006 through September 23, 2007 and the performance of the predecessor fund’s Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges and expenses. The Russell 1000 Value Index is an unmanaged index of common stocks for companies that make-up the Russell 1000 Index and have been identified by the Russell Investment Group as offering lower price-to-book ratios and lower forecasted growth values. The above referenced index does not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 6 American Independence Funds Risk-Managed Allocation Fund Commentary John A. Forlines III – Portfolio Manager The American Independence Risk-Managed Allocation Fund (Institutional share class, the “Fund”) returned 1.80% for the period of its inception on September 20, 2013 through October 31, 2013. Over the same period the Dow Jones Moderately Conservative Index returned 2.04%. September and October were excellent months for most assets globally. The major drivers of this rally were Larry Summers’ withdrawal from consideration for Fed Chair and the Fed’s subsequent decision to delay its “taper” of asset purchases, along with the short-term resolution of the government shutdown and debt ceiling negotiations. We expect these factors to continue to impact markets, despite the fact that many market participants consider them resolved. Janet Yellen has not yet been confirmed by the Senate, and communication from the Federal Open Market Committee and members of the Fed may be inconsistent during the transition process. Additionally, the agreement reached on October 16th only funds the government until January 15th and extends the debt ceiling until February 7th, with the “real” debt ceiling to be reached sometime in March. A bipartisan budget committee has been set up to negotiate an agreement, but it may fail as the “Super Committee” did in 2011. The European financial system has continued to heal in the wake of European Central Bank President Mario Draghi’s “whatever it takes” speech in July 2012, which has allowed most European countries to emerge from their prolonged recessions. The ECB provided additional easing this month (November 2013) by lowering its benchmark interest rate from 0.5% to 0.25%. Furthermore, Germany’s Chancellor Merkel has been forced to seek a coalition government with the rival SPD party, which will lead Germany to soften its stance on austerity and be positive for growth in the region. In Japan, Abenomics, so named for Japanese Prime Minister Sinzo Abe, has lost some steam since its initial unveiling. However, China is set to institute major reforms and may again lead growth in Asia. China held its Third Plenum of the 18th Communist Party this month, the first under new Party Chairman Xi Jinping. At the meeting the Chinese leadership announced major reforms which will help restructure the Chinese economy to make it less dependent on infrastructure investment and exports. Accordingly, the Fund holds large positions in U.S. equities and has relatively little exposure to fixed income. We currently favor U.S. assets to foreign assets, and equities to fixed income. The Fund’s exposure in fixed income is focused on dollar denominated securities while targeting short-duration. Given Janet Yellen’s nomination for Fed Chair, we don’t expect another major spike in dollar interest rates in the near-term. However, interest rate volatility may remain elevated as communication from the Fed becomes less consistent during the transition. This volatility may also impact currency markets, especially with future monetary policy uncertain abroad as well. As a result, we have chosen to minimize this volatility through short duration, dollar denominated securities. We expect U.S. equities to regain their leadership as we head into the end of the year. The impact of the Fed delaying its taper has been fully digested, and the recent weakness in the dollar that helped drive European equities higher may subside. Some emerging market equities offer excellent value. We especially like Mexico, whose close ties to the U.S. provide stability, both in terms of economic growth and financial markets. Also, capital inflows should remain strong as they open up their oil industry to outside investment. The American Independence Risk-Managed Allocation Fund invests across three asset classes: equities, fixed income and alternatives (commodities, real estate and hard assets). It uses macro top-down approach to target long-term global macro-economic trends while analyzing shorter-term economic variables in assessing potential price movements in the three main asset classes. All non-cash positions are exchange traded products, which gives the Fund significant flexibility in terms of low cost asset allocation. The Fund holds fixed income investments in almost all market conditions, but there is wide discretion in allocations to equities and alternatives. In closing, we thank you for your confidence and loyalty. The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 7 American Independence Funds Risk-Managed Allocation Fund - Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on September 20, 2013. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Total Returns as of October 31, 2013 Since Inception Risk-Managed Allocation Fund Institutional Class Shares 1.80%(3) Class A Shares (1) (4.05%)(3) Class C Shares (2) 0.70%(3) Dow Jones Moderately Conservative Index 2.04%(3) Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 1-866-410-2006, or go to www.americanindependence.com. Reflects maximum sales charge of 5.75%. Reflects Contingent Deferred Sales Charge (“CDSC”) of 1.00% assessed on shares redeemed within one year of purchase. For the period September 20, 2013 (commencement of operations) through October 31, 2013. The Dow Jones Moderately Conservative Portfolio Index is a total returns index that is a time-varying weighted average of stocks, bonds, and cash The Index is the efficient allocation of stocks, bonds, and cash in a portfolio whose semi-deviation is 40% of the annualized 36 month historic semi-deviation of the Dow Jones Aggressive Portfolio Index. Stocks are represented by the Dow Jones Aggressive Portfolio Index. Bonds are represented by an equal weighting of the following four bond indexes with monthly rebalancing: Barclays Government Bonds Index, Barclays Corporate Bonds Index, Barclays Mortgage-backed Bonds Index, and Barclays Majors (ex U.S.) Bonds Index. Cash is represented by the 91-Day T-Bill Auction Average. The efficient portfolio is updated monthly. The above referenced index does not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 8 American Independence Funds International Alpha Strategies Fund Commentary Nardin Baker – Portfolio Manager Performance The American Independence International Alpha Strategies Fund (Institutional Class shares, the “Fund”) produced a return of 20.30% for the fiscal year ending October 31, 2013. While this was a strong result, the Fund underperformed the 26.88% return for the benchmark, the MSCI EAFE Index (with net dividends) (the “Index”). On a calendar year-to-date basis, the Fund is up 14.75% through October. The Fund is currently fully invested (98.6%) with a beta of 1.00 to the Index. The predicted annual standard deviation of returns versus cash (our preferred metric for managing total portfolio risk) is 16.7% which is close to the predicted market annual standard deviation of 16.5%. Market Overview Over the last year, stocks around the world have been driven by two major factors: the fear that economies would fall back into recession and the stimulus programs introduced by central banks around the world. Over the last two years, these offsetting concerns were the primary influences on the direction of equity markets, leading to a series of optimistic rallies followed by sharp sell offs. As investors have become less comfortable with low yields on fixed income instruments around the world, they have moved into higher risk asset classes. Within equities, this risk has been moderated by the stimulus programs introduced by central banks, preventing deep drops from persisting. These cycles have typically followed a pattern where reports of weak economic growth cause stock markets to pause and then drop, followed by central banks expanding their easy money programs leading to optimism and “risk on” shifts to higher stock exposures. A major stimulus program was introduced by Japan late in 2012. From October 2012 to June 2013, the Japanese Yen fell by more than 25% against the dollar. The government in Japan pushed the deflation of their currency to try to stimulate demand. In this period, Japanese stocks gained more than 50% with many of the financial firms performing very well. European stocks stumbled through the first half of the year but took off in late June when ECB president Mario Draghi indicated the central bank would provide easy money for the foreseeable future. European markets rose more than 25% in the four months from July through October. These actions by central bankers have resulted in equity prices being set, at the margin, by traders anticipating continued easy money. Emerging markets, however, have not been aided by the stimulus programs of the developed economies. Emerging stock market returns have lagged 20% behind international markets in the last 12 months. Normally, at least in the last 10 years, Emerging Markets have outperformed the international markets, by 5% per year on average. Investors, however, have recently retreated from emerging stocks because slower growth in the developed world has reduced the demand for products from smaller countries. China in particular has suffered from slower growth expectations. In 2013, the Chinese stock market dropped 15% from the end of January to the end of June. While the easy money programs provided by central bankers in the developed markets have prevented stock markets from dropping drastically, they have resulted in little overall economic growth across the world. In May, the Federal Reserve Bank in the U.S. communicated that they might begin a program of slowing – “tapering” – the aggressive securities purchasing program that has been in effect for a year. This hint of a slowdown in the stimulus program caused interest rates to rise 1% (as measured by the 10-year U.S. Bond yield) and stock markets around the world to stumble. International markets dropped 6% from May through June but then turned and increased as the prospect of tapering diminished and Draghi stepped forward to guarantee continued stimulus. From June through the end of October, international markets rose 15% as prospects for tighter money disappeared. Markets continue to be driven today by daily news items related to changes in the major central banks’ policies and continued prospects for recession or weak recovery. Regions Over the last year, the Japanese Yen has depreciated against the dollar by 18.5% while Japanese stocks rose by 34%. This made Japan the strongest performer of all major regions. Europe was the next strongest performer, rising 27.7% for the year. The portfolio was hurt by underweighting Japan as it rallied sharply in the first part of the year. Particularly, the stock selection in Japan was weak as we were underweighted in some of the large financial stocks which have performed very well under the stimulus program. In Europe, Greece (up 75%) was by far the best performing single market. Spain was up 37% despite extremely high unemployment and weak GDP growth. The portfolio has had no holdings in Greece due to that country’s fragile economy, 9 American Independence Funds high risk status and poor prospects for growth. The portfolio has also remained underweight in Spain, to the detriment of performance, due to recessionary risks in that economy. Emerging Markets (up 6.5%) were weak, as noted, and trailed all regions with Asia Ex-Japan (up 14.5%) being the next weakest area. While emerging exposures were reduced from 10% to 5% over the year, the poor performance of these countries had a negative impact on performance. Sectors Over the year, the strongest sectors were Consumer Discretionary (up 42.3%), Telecommunications (up 34.3%) and Financials (up 28.4%). The weakest sectors were Energy (up 4.8%) and Materials (up 6.9%). The Materials and Energy sectors normally perform poorly when economic growth is expected to be subpar. Financial stocks were helped by the availability of cheap money. The most defensive areas – Health Care (up 23.1%), Consumer Staples (up 17.2%) and Utilities (up 12.0%) – were all in the bottom half of sectors, as ranked by performance. Positioning & Outlook The Fund is positioned to favor value stocks with good profitability and quality characteristics relative to the benchmark. Value stocks have outperformed Growth stocks over the last 12 months. The portfolio is invested in stocks with lower Price to Sales, lower Price to Earnings and lower Price to Cash Flow than the MSCI EAFE benchmark. While our tilts to growth factors are generally modest, we have positive leanings to stocks with higher ROE growth and ROA growth than the benchmark. Other factors in the Growth category that are overweighted relative to the MSCI EAFE benchmark include earnings growth and profit margin growth. Profitability factors that are overweight include ROA and ROE. Interest coverage is a quality factor that the portfolio is overweight. Within the quality group of factors, the Fund owns stocks with lower debt than average. As fears subsided over the year, the portfolio risk increased to equal that of the benchmark. Currently, the portfolio has a positive exposure to large capitalization stocks. Stocks in the portfolio have better momentum in the 6-month and 12-month time frames. The Fund is overweight in the Consumer Discretionary, Telecommunications and Health Care sectors when compared to the Index weights. The sectors that are underweight relative to the benchmark are Utilities and Staples. The Fund is overweight in the Europe ex-UK region by 8.5% with a 3% overweight in Germany, the strongest performing economy in Europe. While emerging markets holdings have been reduced, we are overweight 5.2% vs. MSCI EAFE. Japan remains underweighted, and is currently 5.9% below the MSCI EAFE weight. Asia ex-Japan is 5.1% lower than the MSCI EAFE holdings. Our outlook for the international equity markets is that they will be driven by the policy changes of central banks. We expect the global economy to continue its anemic growth. If this is the case, we anticipate continued monetary surplus and limit to the downside of equity performance results. Stock markets should remain less volatile than their long-term averages given these financial supports. We believe that larger companies with good profitability will be the best performers in a slow growth world with low interest rates. In closing, we thank you for your confidence and loyalty. Definitions: Beta is the measure of a fund’s volatility in comparison to the market benchmark: a Beta of less than 1 indicates a fund is less volatile than the market, while a Beta of greater than 1 indicates a fund is more volatile than the market. Price to Earnings Ratio is a ratio of a company’s share price to its earnings per share. Price to Sales Ratio is a ratio for valuing a stock relative to its own past performance, other companies or the market itself. Price to Cash Flow Ratio is a measure of the market’s expectations of a firm’s future financial health. ROE, return on equity, is the amount of net income returned as a percentage of shareholders’ equity. ROA, return on assets, is an indicator of how profitable a company is relative to its total assets. Standard Deviation measures a fund’s performance volatility based on the spread of its returns around its average return. The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 10 American Independence Funds International Alpha Strategies Fund - Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on October 31, 2002. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Total Returns as of October 31, 2013 Annualized 1 Year 5 Year 10 Year International Alpha Strategies Fund Institutional Class Shares 20.30% 9.59% 7.27% Class A Shares (1) 12.87% 7.74% 6.10% MSCI EAFE Index 26.88% 11.99% 7.71% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 1-866-410-2006, or go to www.americanindependence.com. Reflects maximum sales charge of 5.75%. Pursuant to an agreement and plan of reorganization, the Fund acquired the assets and liabilities of the International Multi-Manager Stock Fund (the predecessor fund) on March 2, 2006. In the reorganization, the predecessor fund exchanged all of its assets for shares of the Fund. The predecessor fund offered a class of shares similar to the Fund’s Institutional Class shares known as Service Class shares. As a result of the reorganization, the Fund will carry forward the performance history of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Institutional Class shares, of the Fund includes the performance of the predecessor fund’s Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges (but not differences in expenses). If the performance had been adjusted to reflect all differences in expenses, the performance of the Fund would be higher. The performance of the Class A shares of the Fund, prior to commencement of operations on March 20, 2006, includes the performance of the predecessor fund’s Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges and expenses. The Morgan Stanley Capital International Europe, Australasia and Far East (“MSCI EAFE”) Index is an unmanaged, arithmetic, market value-weighted average of the performance of over 900 securities listed on the stock exchange of countries in Europe, Australia and the Far East. The above referenced index does not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 11 American Independence Funds Kansas Tax-Exempt Bond Fund Commentary Robert Campbell – Portfolio Manager The American Independence Kansas Tax-Exempt Bond Fund (Institutional share class, the “Fund”) lost 2.43% for the six months ending October 31, 2013. For the twelve months ending October 31, 2013, the Fund was down 1.13%, while the Fund’s benchmark, the Barclays Capital 7 Year Municipal Bond Index, was down 0.32%. The latest fiscal year marked the first loss for the Fund in thirteen years. Over the Fund’s fiscal year, the average return for funds in the Lipper Other Single State Intermediate-Term Muni Bond category was -1.59% and the Barclays Capital Municipal Index lost 1.72%. Five themes dominated the municipal bond markets over the course of the Fund’s fiscal year. The first was speculation by investors concerning the imminency and timing of any decision by the Federal Reserve (the “Fed”) to begin curtailing its various asset purchase programs (dubbed “Quantitative Easing”). The second revolved around who would likely succeed Ben Bernanke as chairman of the Fed and what the choice portends for the future course of monetary policy. The third was the health of the U.S. economy. The fourth was the ability of House Republicans, Senate Democrats and the Obama administration to craft a budget compromise that would simultaneously reduce the budget deficit without choking off the nascent economic recovery. And, the fifth was the underlying integrity of municipal finances. The last theme was brought into stark relief by the decision of the city of Detroit to file for bankruptcy protection under Chapter 9 of the federal bankruptcy code. As expected, on December 3rd, the presiding judge granted the city’s petition. Detroit thus became the largest city to file for bankruptcy in modern U.S. history. While none of these themes directly affected Kansas or Kansas municipal debt, they individually and collectively established the baseline for the markets determining the price of Kanas municipal securities. In particular, speculation regarding the Fed’s desire to begin selling its portfolio of Treasury and mortgage-backed securities acquired since the 2008 financial market crash (estimated at in excess of $3 trillion) drove interest rates higher during the Fund’s fiscal year. Over this period, the benchmark 10 Year Treasury Note yield rose from 1.72 to 2.57 percent. Bear in mind, as yields rise, bond prices decline. As a result, most intermediate- and long-term debt instruments — whether issued by the federal government, corporations or municipalities, such as the state of Kansas — experienced market losses. Complicating matters is the transition underway at the Fed. At the end of January 2014, the current chairman Ben Bernanke will step down. It is likely the current vice chair, Janet Yellen, will be appointed to become the first chairwoman in the central bank’s history. The problem is her elevation creates yet another vacancy on the Board of Governors. There is already one vacancy since August caused by Elizabeth Duke’s resignation. In January 2014, Jerome Powell’s term expires, and Yellen’s nomination makes three — three of the six seats on the Board of Governors. The turnover could not occur at a worse time since it further complicates the market’s assessment of the likely future course of monetary policy. We believe Chairman Bernanke may have let the genie out of the bottle — when he broached the cessation of the central bank’s asset purchase program in May — because he knew his successor might confront a new board with different opinions on the efficacy of quantitative easing. Periodic budget disputes between the House, Senate and the Obama administration have also complicated divining the future. The twin budget battles — first in January 2013 and then in October — probably have sapped the strength of a weak recovery. Certainly the sequester — the resolution of the January crisis — has done nothing to check unbridled entitlement spending. Our estimates suggest only the defense department has taken the necessity to cut expenditures seriously. Unfortunately for the electorate and the economy the entitlement fight has yet to be enjoined. When Democrats and Republicans finally face the hard realities of healthcare and social security spending beyond the nation’s means, the fight will be ugly, bitter and disruptive. Despite the hoopla greeting recent employment situation reports, we do not believe the pace of growth warrants an end to the Fed’s stimulus. But we believe the Fed’s security purchasing spree, coupled with its program of paying interest on excess reserves held at the Fed by member banks, have created distortions and hazards, which suggest slowing the pace of its asset purchases might be appropriate. If the Fed acts to begin the process of terminating its asset purchase program, it will not be because the economy no longer needs a spur to quicken its pace. A complicated environment created a complicated setting for your Fund. Despite the loss, we believe the Fund navigated these challenges and hazards reasonably well. While Kansas and its municipalities are in somewhat better fiscal health than Detroit, Puerto Rico (whose debt plummeted 12 American Independence Funds in value during the last fiscal year as investors questioned the Commonwealth’s credit worthiness) or the clutch of California cities (Vallejo, Stockton and San Bernardino) filing for, in or returning from bankruptcy, changes in the state have also created challenges and opportunities for your Fund. The most noteworthy development in Kansas was the passage of the 2014 budget and the actual implementation of lower tax rates effective January 1, 2013. Related to this new budget the State Government had to implement some adjustments in its spending patterns. Reductions in spending programs were met with resistance, but the various recipient governmental units, whether they are state agencies, universities, cities or counties, have adjusted. But the school districts have voiced their objection and have sued the State Government again for more financial support. The ‘schools vs. Kansas’ case is now awaiting the Kansas Supreme Court’s verdict. Back in January after the reduction in income tax rates, the Fund continued to grow stemming from new shareholder money being invested in the Fund and it reached an all-time high of $322 million in assets in April. Shortly after that, tapering repercussions impacted the Fund as its NAV began to decline. Fixed income mutual funds including municipal bond funds started to see shareholder redemptions. The American Independence Kansas Tax-Exempt Bond Fund was not immune to these phenomena and over the next 6 months shareholder redemptions and the decline in the Fund’s NAV caused the Fund’s total assets to shrink to $240 million. Faced with uncertainty the Fund remained adaptive. It grudgingly invested new funds at all-time low yields as funds flowed into the Fund from shareholders adding to their positions. The Fund resisted investing in a type of municipal bond that affords only banks special tax benefits. Bank Qualified (BQ) bond issues tend to yield about 25 basis points less in yield than normal non-BQ bonds. And since the shareholders of the Fund invest in the Fund for income and safety it made little sense to invest for less yield. These Bank Qualified bonds represented over 60% of the number of Kansas new bond deals coming to market. The Fund also resisted investing heavily in new Kansas school bonds because of the potential strain on individual school district finances from declining state aid. We anticipate the year ahead will also pose its share of challenges and opportunities. Unfortunately investors are unlikely to see an end to turbulence in the fixed income market in 2014. Until the markets understand when and how the Fed will begin the process of slowing its security purchases, investors will be restive, pushing yields higher for no other reason than that is what they expect others to do. The economy is unlikely to build up a sufficient head of steam in 2014. Dramatically higher interest rates induced by nothing other than speculative fears regarding Fed policy are likely to become an impediment to growth. Our advice to our investors remains unchanged: do not let emotion cloud your judgment and keep your goals uppermost in your deliberations when contemplating a change to your portfolio. In closing, we like to thank you for your confidence and loyalty. The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 13 American Independence Funds Kansas Tax-Exempt Bond Fund - Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on October 31, 2003. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Total Returns as of October 31, 2013 Annualized 1 Year 5 Year 10 Year Kansas Tax-Exempt Bond Fund Institutional Class Shares (1.13%) 4.69% 3.61% Class A Shares (1) (5.70%) 3.39% 2.76% Class C Shares (2) (3.07%) 3.70% 2.58% Barclays 7-Year Municipal Bond Index (0.32%) 6.05% 4.59% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 1-866-410-2006, or go to www.americanindependence.com. Reflects maximum sales charge of 4.25%. Reflects Contingent Deferred Sales Charge (“CDSC”) of 1.00% assessed on shares redeemed within one year of purchase. Pursuant to an agreement and plan of reorganization, the Fund acquired the assets and liabilities of the Kansas Tax-Exempt Bond Fund (the predecessor fund) on March 2, 2006. In the reorganization, the predecessor fund exchanged all of its assets for shares of the Fund. The predecessor fund offered two classes of shares similar to the Fund’s Class A shares and Institutional Class shares. As a result of the reorganization, the Fund will carryforward the performance history of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Institutional Class shares and Class A shares of the Fund includes the performance of the predecessor fund’s Institutional Class shares and Class A shares, respectively, prior to the reorganization. If the performance had been adjusted to reflect all differences in expenses, the performance of the Fund would be higher. The performance of the Class C shares of the Fund, prior to commencement of operations on May 22, 2007, includes the performance of the Fund’s Class A shares, which has been restated to reflect differences in any applicable sales charges and expenses. The Barclays 7-Year Municipal Bond Index is a total return performance benchmark for the investment-grade, geographically unrestricted 7-year tax-exempt bond market, consisting of municipal bonds with maturities of 6 to 8 years. The above referenced index does not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 14 American Independence Funds Strategic Income Fund Commentary Jack Montgomery – Portfolio Manager The American Independence Strategic Income Fund (Institutional share class, the “Fund”) returned 0.33% for the fiscal year ending October 31, 2013. Over the same period the Fund’s benchmark, the Barclays Capital 1-3 Year U.S. Aggregate Bond Index, returned 0.69%. The primary impact on the Fund’s performance over the past year was the rise in interest rates that occurred from May to early September. While two-year Treasury yields rose only 2 basis points over the twelve months, three-year rates increased 19 basis points, and five-year yields climbed a much more significant 61 basis points. The Fund was negatively affected by the rise in interest rates, despite its slightly shorter duration policy, as it held some securities with maturities longer than three years where rate increases were larger. An additional negative factor was the Fund’s mortgage-backed securities holdings as that sector underperformed Treasuries by about 25 basis points for the year due to the rise in interest rates and subsequent slowdown in prepayment activity. The largest positive impact on the Fund’s performance was its overweight to corporate bonds as this sector outperformed equivalent duration Treasuries by 141 basis points for the year. Corporate bonds and other risk assets performed well in the first half of the period as the European debt crisis continued to ease. Central bank monetary policies around the globe remained extremely accommodative, enabling credit markets to rally despite concerns about U.S. fiscal cliff negotiations, the impending debt ceiling debate, U.S. elections and a European recession. The Federal Reserve also remained highly accommodative, continuing to purchase approximately $85 billion of securities each month, and pledging to continue the program until the unemployment rate declined below 6.5% as long as projected inflation remained below 2.5%. As investors became more comfortable that central bank policy would support financial asset prices, risk assets continued to benefit. However, concern that some markets may be overheating continues to grow as high yield bonds, for example, have gained 133% from the lows of nearly five years ago, while domestic equities are 164% higher. Concerns over speculation and the potential misallocation of capital have led to a debate within the Federal Reserve regarding the risks and rewards of quantitative easing. In February, Fed Governor Jeremy Stein addressed some of those concerns in a paper titled, “Overheating in Credit Markets: Origins, Measurement, and Policy.” These concerns led the Federal Reserve in late May to say that the $85 billion per month pace of Treasury and mortgage-backed security purchases could be scaled back if the economy continued to perform as they expected. This was a departure from prior language targeting a 6.5% unemployment level before any reduction in asset purchases, causing interest rates to rise and volatility to return to the markets. Subsequent comments by Chairman Bernanke at the June FOMC meeting caused rates to rise even further as the Federal Reserve laid out an explicit timetable for scaling back bond purchases beginning later this year and ending June 2014. While the Fed continued to maintain that policy decisions remain dependent on incoming economic data, the time table for ending asset purchases surprised the markets. Ten-year and thirty-year Treasuries reacted negatively as both yields soared approximately 100 basis points from their lows. Volatility continued during the summer and fall due to uncertainty surrounding the future of the Federal Reserve’s bond purchase program. After months of hints from the Federal Reserve that they would begin to moderate their monthly bond purchases, the Fed ultimately decided at their September meeting to do nothing, which surprised the markets again. As a result, Treasury yields fell rapidly as investors reassessed the timing of the Fed’s exit, and most risk assets, including equities, high yield bonds, and emerging markets, also began substantial recoveries. The current environment of very low interest rates should continue for a while longer and, consequently, so will the continued search for yield by investors. Although the Fed is having an intense internal debate about their bond purchase program, it’s unlikely that purchases will be curtailed until 2014. The Fed is concerned over the negative effects of continued QE, such as the misallocation of capital and speculation in the credit markets, but their initial attempts at winding down the program caused so much market volatility that they felt compelled to delay any action. In addition, the budget and debt ceiling debates along with the government shutdown added to the uncertainty, further undermining confidence. In closing, we like to thank you for your confidence and loyalty. The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 15 American Independence Funds Strategic Income Fund - Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on October 31, 2003. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Total Returns as of October 31, 2013 Annualized 1 Year 5 Year 10 Year Strategic Income Fund Institutional Class Shares 0.33% 2.14% 2.49% Class A Shares (1) (2.03%) 1.42% 2.03% Barclays 1-3 Year U.S. Aggregate 0.69% 2.70% 3.07% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 1-866-410-2006, or go to www.americanindependence.com. Reflects maximum sales charge of 2.25%. Pursuant to an agreement and plan of reorganization, the Fund acquired the assets and liabilities of the UltraShort Bond Fund (the predecessor fund) on March 2, 2006. In the reorganization, the predecessor fund exchanged all of its assets for shares of the Fund. The predecessor fund offered a class of shares similar to the Fund’s Institutional Class shares known as Service shares. As a result of the reorganization, the Fund will carry forward the performance history of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Institutional Class shares of the Fund includes the performance of the predecessor fund’s Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charge (but not differences in expenses). If the performance had been adjusted to reflect all differences in expenses, the performance of the Fund would be higher. The performance of the Class A shares of the Fund prior to the commencement of operations on May 3, 2006, includes the performance of the Fund’s Institutional Class shares from March 2, 2006 through May 2, 2006 and the performance of the predecessor fund’s Service shares prior to the reorganization. Such performance has been restated to reflect differences in any applicable sales charges, but not for differences in expenses. The Barclays Capital 1-3 Year Aggregate Index is an index of U.S. bonds with maturities of one to three years, which includes reinvestment of any earnings, is widely used to measure the overall performance of the U.S. bond market. The above referenced indices do not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 16 American Independence Funds Core Plus Fund Commentary David M. Dirk – Portfolio Manager The American Independence Core Plus Fund (Institutional share class, the “Fund”) returned -0.25% for the fiscal year ending October 31, 2013. Over the same period, the Fund’s benchmark, the Barclays Capital U.S. Aggregate Index (the “Index”), returned -1.08%. The Fund’s relative outperformance was due to a number of factors throughout the year. In discussing the performance of the Fund, we like to focus on the application of multiple strategies or alpha-drivers: duration management, yield curve positioning, sector allocations, security selection and tactical trading opportunities. Duration management has positively contributed to performance of the Fund relative to the Index. The period coinciding with the Fund’s fiscal year saw interest rates rise across the yield curve. The benchmark 10-Year Treasury Note yield increased to 2.56% (as of October 31, 2013) versus 1.69% one year ago. The defensive duration bias of the portfolio had a positive impact on performance, relative to the Index. Looking forward we look to take advantage on a more tactical basis of what we believe is a near term operative trading range of 2.5-3.0% on 10-year Treasuries. Yield curve positioning has not been a significant contributor to returns over the past fiscal year. We continue to focus on the intermediate portion of the curve with a bulleted strategy in the 5-10 year range. The underweight at the long end of the curve helped performance, while the overweight in the intermediate portion of the curve offset these relative gains. Sector allocation was a significant positive contributor to overall returns during the fiscal year. Our decision to underweight mortgages continued to benefit relative returns as mortgages continued to underperform. The overweight in corporates and in particular financials was particularly important as financials continued to lead the spread tightening in corporates. The allocation to high yield securities benefited returns as below investment grade bonds were one of the few sectors with a positive return over the last year. Security selection has also been a positive contributor to relative returns. The overweight in corporates at the front end of the yield curve has allowed the portfolio to realize the extra income but avoid the majority of the volatility. Lastly, tactical trades have been marginally positive to overall returns. One theme we have focused on throughout the year has been slight extension trades to the middle portion of the curve for the additional income and carry. Market Review In the first quarter 2013, we saw a prolonged period of low official rates, a world of “financial repression,” and the accompanying insatiable demand for yield, forcing investors to establish risk positions that were inconsistent with longer-term fundamentals. This excessive risk taking created imbalances and stretched valuations across risk markets. As investors took similar risks and more concentrated risk positions, fixed income markets became more vulnerable to downside risks and unforeseen events. In such a world of excessive valuations and crowded trades, return asymmetries became more skewed with limited upside and considerable downside. This downside was realized during the second quarter as interest rates rose, and credit and securitized sectors repriced to significantly lower levels following the Federal Reserve’s communications on expected monetary policy, indicating less downside risk to the economy and a likely tapering of the current QE program. Returns across the market were clearly negative, an unusually uncomfortable outcome for the bond investor. During the third quarter, as investors became more comfortable with the Fed’s communications coupled with the new higher rates, spreads, and all-in yields, the risk markets began their grinding reversal. However, the Federal Open Market Committee delivered its late-quarter surprise, emphasizing a disappointing lack of momentum in the overall economy. The markets romanced this negative interpretation of the data and pressured risk markets. Added pressure was delivered by the growing uncertainty of a government shutdown and the upcoming resolution of the debt ceiling debates. Early in the third quarter, we added to risk exposures at the margin to enhance income generation and capture more attractive valuations. At the same time, we continued to focus on downside risk management in an effort to protect portfolios against negative macro events. To accomplish both, we emphasized intermediates (3-7 years) in order to capture carry and roll; short-to-intermediate exposures in mid-grade corporate credit (BBB/BB/B-rated categories) to enhance yield while controlling spread volatility. Our positions allowed us to participate in the recovery of the major risk markets across the quarter, but mitigate the negative effects of the growing pressures late in the quarter. These relative low-volatility, income-oriented positions remain in place and should serve the portfolio well through year end. 17 American Independence Funds We realize that 2013 has been a difficult year for fixed-income investors given the rare experience of negative absolute returns. Going forward, we will continue to focus on effectively managing risk in order to generate returns as opposed to “swinging for the fences” or attempting to “create” returns by overweighting strategies with skewed risk/reward profiles. To accomplish this, we focus on the application of our alpha-drivers: duration management, yield curve positioning, sector allocations, security selection and tactical trading opportunities. Our approach is more incremental in nature; no single strategy dominates in all environments and the full benefits are realized over time. During difficult environments in the past, this approach has generated both attractive absolute and relative returns given our patience, active approach, flexibility, and demonstrated risk management capabilities. We expect no less from the future. In closing, we thank you for your confidence and loyalty. The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 18 American Independence Funds Core Plus Fund - Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on October 31, 2003. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Total Returns as of October 31, 2013 Annualized 1 Year 5 Year 10 Year Core Plus Fund Institutional Class Shares (0.25%) 6.43% 4.74% Class A Shares (1) (4.83%) 5.34% 4.09% Barclays U.S. Aggregate Bond Index (1.08%) 6.09% 4.78% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 1-866-410-2006, or go to www.americanindependence.com. Reflects maximum sales charge of 4.25%. Pursuant to an agreement and plan of reorganization, the Fund acquired the assets and liabilities of the Intermediate Bond Fund (the predecessor fund) on March 2, 2006. In the reorganization, the predecessor fund exchanged all of its assets for shares of the Fund. The predecessor fund offered a class of shares similar to the Fund’s Institutional Class shares known as Service shares. As a result of the reorganization, the Fund will carry forward the performance history of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Institutional Class shares of the Fund includes the performance of the predecessor fund’s Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charge (but not differences in expenses). If the performance had been adjusted to reflect all differences in expenses, the performance of the Fund would be higher. The performance of the Class A shares of the Fund prior to commencement of operations on May 3, 2006 includes the performance of the Fund’s Institutional Class shares from March 2, 2006 through May 2, 2006 and the performance of the predecessor fund’s Service shares prior to the reorganization. Such performance has been restated to reflect differences in any applicable sales charges, but not for differences in expenses. The Barclays U.S. Aggregate Bond Index is representative of U.S. bonds, which includes reinvestment of any earnings, and is widely used to measure the overall performance of the U.S. bond market. The above referenced index does not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 19 American Independence Funds U.S. Inflation-Indexed Fund Commentary Cedric Scholtes – Portfolio Manager Performance Review The American Independence U.S. Inflation-Indexed Fund (Institutional Class shares, the “Fund”) returned -6.36% for the fiscal year ending October 31, 2013. Over the same period, the Fund’s benchmark, the Barclays Capital U.S. Treasury Inflation-Linked Notes Index returned -6.39%. Asset returns were primarily affected by the dramatic rise in real yields in Q2 2013 following a rather unexpected change in the Fed’s stance on its asset purchase program. In Q4 2012, we had taken the view that Treasury and mortgage-backed securities purchases by the Fed would continue through 2013, with tapering of purchases beginning in 2014, and policy rate increases beginning between mid-2015 and early 2016. Expecting a gradual rise in rates as the economy picked up steam, we positioned the portfolio to be underweight in duration, overweight in the 10-year sector vs 30-year sector on the real yield curve (10’s/30’s real yield curve steepened) and overweight in Breakeven Inflation (BEI). The trades performed well in the first quarter of 2013 with our curve positioning being the biggest contributor as the 10’s/30’s real yield curve steepened 20 basis points, allowing us to take profit on the position. Despite better than expected economic data since the beginning of the year, Fed rhetoric continued to be dovish for most part, with Chairman Bernanke indicating in as early as May that premature removal of accommodation could stall the recovery. However, in June, President Dudley (New York Fed) and Chairman Bernanke indicated that a reduction in asset purchases could, subject to data confirming the Federal Open Market Committee’s (“FOMC”) baseline forecast, commence as early as September, with asset purchases possibly ending by mid-2014. This significant change in guidance took many investors by surprise. The resulting market reaction saw the 10-year TIPS yield rise from approximately -0.66% at the beginning of May to around 0.45% by the end of Q2 2013. Benign realized inflation (headline CPI averaging approximately 1.5% year over year), partly due to a general decline in commodity prices, along with retail outflows in fixed income products exacerbated the sell-off in TIPS. Our short duration position was profitable in this environment, providing some cushion against capital losses in the asset class. With the Fed having prepared the market for a possible early tapering of asset purchases and a backdrop of improving economic data in Q3 2013 (rising business confidence surveys along with a reasonable improvement in labor markets, non-farm payroll growth averaging approximately $185,000 per month since the start of the year), we positioned the portfolio for an expected tapering of asset purchases by the Fed in its September meeting. This was expressed through a 10’s/30’s nominal curve flattening position as well as an underweight in duration position. However, the FOMC surprised Treasury investors by declining to commence the drawdown in large scale asset purchases (“LSAP”), citing disappointing economic data over the inter-meeting period, tightening in financial conditions (widely understood to refer to higher mortgage rates) and fiscal risk (which ultimately proved to be prudent given the partial Government shutdown early in October). This negatively affected our positioning in the portfolio. Notably, this was also the period when we got more clarity on the succession for the Fed Chairman post when Larry Summers announced his decision to withdraw from the race, making Janet Yellen the most probable choice. Outlook Looking into the next fiscal year, our view is that U.S. economic growth should accelerate from around 2.0% in 2013 to around 3.00-3.25% in 2014. This is a less ambitious forecast than we had earlier in the year, as the federal government shut-down and debt ceiling debacle probably damaged both consumer and business confidence, and a repeat performance in Q1 2014 is not impossible. Still, we believe household formation, employment gains, energy technology innovation and balance sheet repair are the key ingredients that should generate above-trend growth. At this point, we anticipate tapering to commence in March 2014, and LSAP purchases to be done by late 2014. Even though Fed tapering has been delayed (not cancelled), they have outlined a framework for exit when the data improves sufficiently. TIPS yields remain expensive, but valuations have improved significantly from extremely overstretched 2012 levels. The 5-year forward real yields have marched from -0.25% in Q4 2012 to as high as 1.90% in September, and now sit at 1.30%. We believe forward TIPS yields will ultimately settle in a 1.75-2.25% range, and will not revisit 2012 levels. Also, the promise of an extended period of accommodation should support economic growth, and raise the odds of inflation (whether through excessive asset price reflation / policy mistake), or through a faster closing of the output gap. As a result, 10-year breakeven inflation rates should be supported, despite muted current inflation. 20 American Independence Funds Derivatives Discussion We use U.S. Treasury futures in managing duration, yield curve and breakeven inflation exposures for the portfolio. The notional exposure of futures is typically a small percentage of the Fund’s net assets. In closing, we thank you for your confidence and loyalty. The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 21 American Independence Funds U.S. Inflation-Indexed Fund - Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on October 31, 2003. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Total Returns as of October 31, 2013 Annualized 1 Year 5 Year 10 Year U.S. Inflation-Indexed Fund Institutional Class Shares (6.36%) 7.60% 5.59% Class A Shares (1) (10.76%) 6.29% 4.85% Class C Shares (2) (8.21%) 7.08% 5.34% Premier Class Shares (3) (6.05%) N/A N/A Barclays U.S. Treasury Inflation-Linked Notes Index (6.39%) 7.36% 5.23% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 1-866-410-2006, or go to www.americanindependence.com. Reflects maximum sales charge of 4.25%. Reflects Contingent Deferred Sales Charge (“CDSC”) of 1.00% assessed on shares redeemed within one year of purchase. For the period April 2, 2013 (commencement of operations) through October 31, 2013. Pursuant to an agreement and plan of reorganization, the Fund acquired the assets and liabilities of the FFTW U.S. Inflation-Indexed Portfolio (the predecessor fund) on May 9, 2008. In the reorganization, the predecessor fund exchanged all of its assets for shares of the Fund. The predecessor fund offered a class of shares similar to the Fund’s Institutional Class shares known as Advisor Class. As a result of the reorganization, the Fund will carry forward the performance history of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Institutional Class shares of the Fund includes the performance of the predecessor fund’s Advisor Class shares prior to the reorganization, but has not been restated to reflect differences in expenses. If the performance had been adjusted to reflect all differences in expenses, the performance of the Fund would be higher. The performance of the Class A shares of the Fund includes the performance of the Institutional Class shares from May 10, 2008 through May 16, 2008 and the performance of the FFTW U.S. Inflation-Indexed Portfolio’s Advisor Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges and expenses. The performance of the Class C shares of the Fund includes the performance of the Institutional Class shares from May 10, 2008 through May 4, 2011, commencement of operations, and the performance of the FFTW U.S. Inflation-Indexed Portfolio’s Advisor Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges and expenses. The Barclays U.S. Treasury Inflation-Linked Notes Index is an unmanaged index that tracks the performance of U.S. Treasuries the cash flows for which are linked to an inflation index. The above referenced index does not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 22 American Independence Funds Fusion Fund Commentary Francis J. Ledwidge and Timothy D. Voake – Portfolio Managers The American Independence Fusion Fund (Institutional Class shares, the “Fund”) returned 7.84% net for the fiscal year to October 31, 2013 and earned an additional third star in its Morningstar category ranking. Over this same period, the S&P 500 Index returned 27.18%. Equity valuations rose sharply with the median stock in the S&P 500 reaching levels that exceed even the height of the internet boom and with small cap valuations looking particularly extended. The Fund outperformed alternative indices as a group; these trailed US equity markets, as bonds, metals and many emerging equity markets declined. Relative to the Lipper Indices for long short funds however, returns were below the average, as our stance was too cautious, particularly in the early part of calendar 2013. With an average net delta adjusted exposure over the period of 44% we were clearly insufficiently exposed to the very strong bull market in equities, being too conservative waiting for a retracement after the extended run in Q1 2013. It was not until Bernanke’s tapering speech in late May that there was any kind of opportunity for hedges to work. Even then, sell-offs were relatively subdued in the only down months, June and August, as Fed governors rapidly backpedaled and urged markets to focus on the need for confirmatory economic events before they would take any action. The subsequent absence of action in September allied to the withdrawal of Larry Summers from the field of potential Bernanke replacements led to a further strong advance by equities to top off one of the best years of this century. The advance in US equity markets has come despite a background of relatively subdued economic progress. Nominal growth in the economy has remained below 3.0%, suggesting US real growth has been around 1.5-2% at best depending on one’s view of the accuracy of the inflation indicators. However, if one looks at just the private sector, the advance has been more rapid as government spending relative to reasonably buoyant tax inflows, has been muted. In this context, sequestration may have been a success as it at least forced certain agencies to make choices. State and municipal revenues have also picked up as housing turnover and prices have risen while current expenditures are still somewhat tethered by the increased awareness of the potential liabilities associated with their pension plans. Moreover, if one looks at individual economic sectors, it is hard to pinpoint a catalyst for when these better trends will cease. Key domestic industries such as automobiles, housing, commercial real estate and materials all seem to be picking up steam or still offer some headroom. After a pause to adjust for low natural gas prices, the oil and gas industry also seems set for an improvement in 2014 as some of the larger explorers move away from deficit financing to being able to generate substantial free cash flow. After a sluggish start to the fiscal year, the Fund’s individual equity positions did better than the market overall in calendar 2013, particularly our heavily weighted pharmaceutical and biotechnology allocation. We also invested successfully in some of the domestic oil and gas explorers in the early summer before they had a good run in the fall. Estimated Ultimate Reserves of both natural gas and oil in the Marcellus, Eagle Ford and Bakken have continued to rise. The main hesitation now comes from concerns as to whether US domestic oil prices may be trapped at artificially low levels (by global comparison) just as has been the case with natural gas for many years. Gilead Sciences (GILD) was our top performing position, followed by AbbVie (ABBV), both driven by the likely potential for competing oral treatments for Hepatitis C, which given the prevalence of the disease, particularly in emerging markets, looks likely to be a significant boost for revenues at both companies in the future. A considerably smaller position, but also in our top ten contributors, was Stemline Therapeutics (STML), one of the most successful IPOs of this year, where the Fund was at one point amongst the top five mutual fund holders. Stemline has patents on two treatments; a brain cancer vaccine and a novel treatment for a rare bone cancer involving the targeting of the stem cells of the tumors themselves and thus attacking the very source of the cancer without the collateral damage caused by chemotherapy. In the consumer discretionary area G-III Apparel (GIII) was also a strong contributor to performance. A position that we have held for some time, GIII is a sub licensee of Calvin Klein, primarily in the U.S. Having specialized originally in outerwear, it has expanded very successfully with Calvin Klein’s dresses and sportswear and now is developing further 23 American Independence Funds into handbags, luggage and, most recently, swimwear, building on the strong relationships it has built up with PVH Corp, the Calvin Klein license holder, and major customers such as Macy’s. Other than on index shorts and put options designed to protect the portfolio, losses in the portfolio were negligible with the exception of gold related positions, modest emerging market exposure to Brazil and Russia, and Apple. We were slow to cut back on our Apple stake in late 2012 and were presented with the same issues as many value managers, namely the conundrum of an inexpensive stock but with squeezed margins amidst increased and serious competition, particularly from Samsung. The result was a significant decline in the Apple share price, whilst the rest of the market rose, albeit the very public interest from David Einhorn and Carl Icahn sparked a strong rally for Apple in the quarter to end October. We still suggest that, as stated last year, the Fund’s defensive but equity oriented characteristics have a compelling part to play in overall allocation. In closing, we thank you for your confidence and loyalty. The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 24 American Independence Funds Fusion Fund - Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on December 22, 2009. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Total Returns as of October 31, 2013 Annualized 1 Year Since Inception Fusion Fund Institutional Class Shares 7.84% 1.17%(2) Class A Shares (1) 1.14% 1.81%(3) S&P 500 Index 27.18% 14.82%(2) Consumer Price Index 0.80% 2.85%(4) Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 1-866-410-2006, or go to www.americanindependence.com. Reflects maximum sales charge of 5.75%. For the period December 22, 2009 (commencement of operations) through October 31, 2013. For the period June 30, 2011 (commencement of operations) through October 31, 2013. For the period December 31, 2009 through October 31, 2013. The S&P 500 Index consists of 500 companies from a wide range of industries chosen for market size, liquidity and industry grouping. The Consumer Price Index, or CPI, is a monthly measurement of inflation. The above referenced indices do not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 25 American Independence Funds Schedule of Portfolio Investments Stock Fund October 31, 2013 Security Description Shares Value ($) Common Stocks— 91.3% Business Services — 1.3% Western Union Co. (The) 2,382,800 Consumer Discretionary — 14.7% Abercrombie & Fitch Co., Class A Apollo Group, Inc., Class A (a) Carnival Corp. (b) Foot Locker, Inc. General Motors Co. (a) Goodyear Tire & Rubber Co. (The) Toll Brothers, Inc. (a) Wausau Paper Corp. 1,061,295 26,135,745 Consumer Staples — 2.8% Diageo PLC - ADR (b) Imperial Tobacco Group PLC - ADR (b) 3,232,069 4,954,534 Energy — 17.5% Chevron Corp. Diamond Offshore Drilling, Inc. Exxon Mobil Corp. HollyFrontier Corp. Occidental Petroleum Corp. Peabody Energy Corp. Schlumberger Ltd. (b) Valero Energy Corp. 4,734,550 31,099,844 Financials — 16.4% Aflac, Inc. American International Group, Inc. Capital One Financial Corp. Citigroup, Inc. Goldman Sachs Group, Inc. (The) ING US, Inc. JPMorgan Chase & Co. Travelers Cos., Inc. (The) 3,538,300 29,152,100 Health Care — 11.9% Aetna, Inc. Cardinal Health, Inc. DaVita HealthCare Partners, Inc. (a) Intuitive Surgical, Inc. (a) UnitedHealth Group, Inc. Valeant Pharmaceuticals International, Inc. (a) (b) WellPoint, Inc. 3,434,400 21,292,040 Industrials — 9.5% Chicago Bridge & Iron Co. NV (b) General Electric Co. Smith & Wesson Holding Corp. (a) Trinity Industries, Inc. URS Corp. 1,789,260 16,975,232 See Notes to Financial Statements 26 American Independence Funds Schedule of Portfolio Investments Stock Fund October 31, 2013 Security Description Shares Value ($) Common Stocks — 91.3% (continued) Information Technology — 15.5% Cognizant Technology Solutions Corp., Class A (a) Corning, Inc. Intel Corp. International Business Machines Corp. Juniper Networks, Inc. (a) Microsoft Corp. Motorola Solutions, Inc. Oracle Corp. 3,551,000 27,703,020 Materials — 1.7% Mosaic Co. (The) 2,980,250 Total Common Stocks (Cost $135,144,541) 162,675,565 Short-Term Investment — 10.6% Money Market Fund — 10.6% Federated Government Obligations Fund, Institutional Shares, 0.01% (c) 18,785,135 Total Short-Term Investments (Cost $18,785,135) 18,785,135 Total Investments (Cost $153,929,676(d)) — 101.9% $ Liabilities in excess of other assets — (1.9)% ) NET ASSETS — 100.0% $ (a) Non-income producing security. (b) Foreign security incorporated outside the United States. (c) Represents the 7 day yield at 10/31/13. (d) See Notes to Financial Statements for tax unrealized appreciation (depreciation) of securities. Summary of Abbreviations ADR — American Depositary Receipt Other Information: The inputs or methodology used for valuing securities may not be an indication of the risk associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Security Valuation section in the accompanying Notes to Financial Statements. Valuation Inputs at Reporting Date: Investments at Value Level 1 Level 2 Level 3 Total Common Stocks $ $
